DETAILED ACTION

Election/Restrictions
Newly submitted claims 20-31 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The new claims appear to be geared towards Figs. 6 and 9.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-31 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.



Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites, “acquire the at least one image by using a macro image sensor among the plurality of image sensors of the electronic device”. There is no antecedent basis for “the plurality of image sensors”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 15 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hongu (US 2011/0157456 A1).

As of Claim 15:  Hongu teaches an electronic device (¶0031) comprising: a macro camera (¶0028); a non-macro camera (¶0028, normal mode); and a processor configured to: acquire a frame; identify an operation mode of the electronic device based on the frame; and acquire an image using the macro camera based on identifying that the operation mode is a macro sensing mode (¶¶0032-0033,0077-0078,0081,0082,0093,0094).
; or acquire the image using the non-macro camera based on identifying that the operation mode is a non-macro sensing mode (¶¶0032-0033,0077-0078,0081,0082,0093,0094).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 are rejected under 35 U.S.C. 103 as being unpatentable over Hongu (US 2011/0157456 A1)  in view of CHIEN et al. (US 2018/0070005 A1; hereafter CHIEN).

As of Claim 1: Hongu teaches a method for controlling an electronic device, the method comprising: acquiring at least one frame (¶0035); identifying an operation mode of the electronic device among a macro sensing mode and non-macro sensing mode based on at least one of focus data and blur data of the at least one frame (¶¶0032-0033,0077-0078,0081,0082,0093,0094).
; and acquiring at least one image by using an image sensor corresponding to the operation mode (¶¶0032-0033,0077-0078,0081,0082,0093,0094).
Hongu does not explicitly teach “acquiring at least one image by using an image sensor, from among a plurality of image sensors of the electronic device " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by CHIEN. In particular, CHIEN teaches acquiring at least one image by using an image sensor, from among a plurality of image sensors of the electronic device (i.e., see ¶¶0010,011,000019-0024) as recited in present claimed invention.
In view of the above, having the system of Hongu and given the well-established teaching of CHIEN, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Hongu as taught by CHIEN, since CHIEN state that such modification would allow switching method may automatically switch to the macro lens  or the telephoto lens  according to user's requirements, enabling better quality images (See CHIEN ¶0027).

As of Claim 2: Hongu in view of CHIEN further teaches the identifying the operation mode comprises identifying the operation mode based on at least one of the focus data of the at least one frame, the blur data of the at least one frame, a face detection result for the at least one frame, and a lighting condition of the at least one frame (Hongu¶¶0032-0033,0077-0078,0081,0082,0093,0094; CHIEN¶¶0010,011,000019-0024).

As of Claim 3: Hongu in view of CHIEN further teaches the acquiring the at least one image comprises, based on identifying that the electronic device is in the macro sensing mode, acquiring the at least one image by using a macro image sensor among the plurality of image sensors of the electronic device (Hongu¶¶0032-0033,0077-0078,0081,0082,0093,0094; CHIEN¶¶0010,011,000019-0024).

As of Claim 4: Hongu in view of CHIEN further teaches the acquiring the at least one image comprises, based on identifying that the electronic device is in the non-macro sensing mode, acquiring the at least one image by using a non-macro image sensor among the plurality of image sensors of the electronic device, wherein a photographic magnification of the macro image sensor is greater than or equal to a photographic magnification of the non-macro image sensor (Hongu ¶¶0032-0033,0077-0078,0081,0082,0093,0094; CHIEN¶¶0010,011,000019-0024).

As of Claim 5: Hongu in view of CHIEN further teaches the focus data is acquired based on at least one focus parameter (Hongu ¶¶0032-0033).

As of Claim 6: Hongu in view of CHIEN further teaches the at least one focus data is acquired based on a relative lens position, an auto focus status, and a defocus value of the electronic device (Hongu¶¶0032-0033,0077-0078,0081,0082,0093,0094; CHIEN¶¶0010,011,000019-0024).

As of Claim 7: Hongu in view of CHIEN further teaches the blur data is acquired based on determining an amount of blur in the at least one frame (Hongu¶¶0032-0033,0077-0078,0081,0082,0093,0094; CHIEN¶¶0010,011,000019-0024).

As of Claim 8: Hongu in view of CHIEN further teaches the identifying the operation mode comprises, based on determining that the amount of blur exceeds a pre-defined threshold, switching the operation mode of the electronic device to the macro sensing mode (Hongu¶¶0032-0033,0077-0078,0081,0082,0093,0094; CHIEN¶¶0010,011,000019-0024).

As of Claim 9: Hongu in view of CHIEN further teaches the amount of blur is determined based on sharpness of edges in the at least one frame, and the pre-defined threshold is determined based on at least one image sensor among the plurality of image sensors (Hongu¶¶0032-0033,0077-0078,0081,0082,0093,0094; CHIEN¶¶0010,011,000019-0024).


As of Claim 10: Hongu in view of CHIEN further teaches the face detection result is acquired by detecting at least one face in the at least one frame (Hongu ¶¶0032-0033,0077-0078,0081,0082,0093,0094).

As of Claim 11: Hongu in view of CHIEN further teaches the acquiring the at least one image comprises switching between at least one macro camera and at least one non-macro camera of the electronic device (Hongu¶¶0032-0033,0077-0078,0081,0082,0093,0094; CHIEN¶¶0010,011,000019-0024).

As of Claim 12: Hongu teaches an electronic device comprising: a plurality of image sensors; and a processor configured to: acquire at least one frame (¶0035); identify an operation mode of the electronic device among a macro sensing mode (¶0028) and non-macro sensing mode (¶0028, normal mode) based on at least one of focus data and blur data of the at least one frame (¶¶0032-0033,0077-0078,0081,0082,0093,0094); and acquire at least one image by using an image sensor,  corresponding to the operation mode (¶¶0032-0033,0077-0078,0081,0082,0093,0094).
Hongu does not explicitly teach “acquiring at least one image by using an image sensor, from among a plurality of image sensors of the electronic device " as recited in present claimed invention.
However, the above-mentioned claimed features are well-known in the art as evidenced by CHIEN. In particular, CHIEN teaches acquiring at least one image by using an image sensor, from among a plurality of image sensors of the electronic device (i.e., see ¶¶0010,011,000019-0024) as recited in present claimed invention.
In view of the above, having the system of Hongu and given the well-established teaching of CHIEN, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (AIA ) to modify the system of Hongu as taught by CHIEN, since CHIEN state that such modification would allow switching method may automatically switch to the macro lens  or the telephoto lens  according to user's requirements, enabling better quality images (See CHIEN ¶0027).

As of Claim 13: Hongu in view of CHIEN further teaches the processor is further configured to identify the operation mode based on at least one of the focus data of the at least one frame, the blur data of the at least one frame, a face detection result for the at least one frame, and a lighting condition of the at least one frame (Hongu¶¶0032-0033,0077-0078,0081,0082,0093,0094; CHIEN¶¶0010,011,000019-0024).

As of Claim 14: Hongu in view of CHIEN further teaches the processor is further configured to: based on identifying that the electronic device is in the macro sensing mode, acquire the at least one image by using a macro image sensor among the plurality of image sensors of the electronic device (¶¶0032-0033,0077-0078,0081,0082,0093,0094).

As of Claim 16:  Hongu in view of CHIEN further teaches the processor is configured to identify the operation mode based on at least one of focus data and blur data of the at least one frame (¶0032).

As of Claim 17: Hongu in view of CHIEN further teaches the processor is configured to identify the operation mode based on at least one of the focus data of the at least one frame, the blur data of the at least one frame, a face detection result for the at least one frame, and a lighting condition of the at least one frame (Hongu¶¶0032-0033,0077-0078,0081,0082,0093,0094; CHIEN¶¶0010,011,000019-0024).

As of Claim 18: Hongu in view of CHIEN further teaches the processor is configured to, based on identifying that the electronic device is in the macro sensing mode, acquire the at least one image by using a macro image sensor among the plurality of image sensors of the electronic device (Hongu¶¶0032-0033,0077-0078,0081,0082,0093,0094; CHIEN¶¶0010,011,000019-0024).

As of Claim 19: Hongu in view of CHIEN further teaches the processor is configured to, based on identifying that the electronic device is in the non-macro sensing mode, acquire the at least one image by using a non-macro image sensor among the plurality of image sensors of the electronic device, wherein a photographic magnification of the macro image sensor is greater than or equal to a photographic magnification of the non-macro image sensor (Hongu¶¶0032-0033,0077-0078,0081,0082,0093,0094; CHIEN¶¶0010,011,000019-0024).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Contacts
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEKONNEN D DAGNEW whose telephone number is (571)270-5092.  The examiner can normally be reached on 8:00AM-5:00PM M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MEKONNEN D DAGNEW/Primary Examiner, Art Unit 2697